DETAILED ACTION

Introduction
This office action is in response to Applicant’s submission filed on 08/25/2022. Claims
1-5, 7-12, and 14-19 are pending in the application. As such, claims 1-5, 7-12, and 14-19 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
The response filed on 08/25/2022 has been correspondingly accepted and considered in this Office Action.  Claims 1-5, 7-12, and 14-19 have been examined.  


Response to Arguments
Applicant’s amendments and remarks with respect to Claims 1-5, 7-12, and 14-19 have been fully reconsidered. In response, Examiner respectfully presents that the previous objections to specification, claims, and further rejections under 35 U.S.C. §103, are respectfully withdrawn in view of corresponding reconsidered remarks and claim amendments filed 08/25/2022 found earnestly persuasive.


Allowable Subject Matter
Claims 1-5, 7-12, and 14-19 are found allowable over the prior art of record for at least the following rationale.  
The teachings in Pettinati et al. (US Patent Application Publication No.: US 2006/0010104 A1) herein after as Pettinati already of record, in view of De Gaetano et al. (US Patent Application Publication No.: US 2019/0243979 A1) herein after as De Gaetano already of record, further in view of Wayne et al. (US Patent Application Publication No.: US 20210081425 A1) herein after as Wayne already of record, furthermore in view of Mars et al. (WIPO PCT WO 2019/103738 A1) herein after as Mars already of record, furthermore in view of Bowie et al. (US Patent Application Publication No.: US 2020/0213319 A1) herein after as Bowie already of record, furthermore in view of  Jawagal et al. (US Patent Application Publication No.: US 2021/0240776 A1) herein after as Jawagal already of record, and furthermore in view of McRitchie et al. (US Patent Application Publication No.: US 20210081615 A1) herein after as McRitchie already of record, as specifically presented in the previous Non-Final Office Action mailed 05/25/2022, have been full reconsidered. 

Examiner respectfully notes, Pettinati discloses a method of receiving a text query from a user, including at least one named entity within the query, for example:  “FIG. 2 is a flowchart illustrating certain acts of a method for identifying and displaying contact information according to the invention;” (Pettinati,[0022]).  Pettinati further teaches, retrieving from the user, a disambiguation input identifying a selected entity from a list of similar entities resulting in returning in either a identified subject or domain display in the contact box. For example:  “Upon receiving user input …an application calls a contact text box to resolve the user input and to identify and display matches … user input. The contact text box utilizes … resolvers to compare … input … one or more contact information directories. Matches that are identified by the resolvers are displayed by the contact text box.” (Pettinati, [0026])
 
Regarding De Gaetano’s disclosure, De Gaetano teaches a method of identifying and authorizing a user based on a match to either a identified subject or domain, to allow access to a restricted database that contains the identified subject or domain content. For example: “The security … configured to determine … user identity … entitled to access the required information … is entitled to perform the requested action (e.g., based on security permissions). For example, the user identity … permissions to access a wiki page, open a ticket, see passwords, look at reports, or the like. In contrast, the user identity … not have sufficient permissions to see salaries, addresses, social security numbers, or other information.” (De Gaetano, [0030])

Regarding Wayne’s disclosure, Wayne teaches a method of identifying and parsing a text query using machine learning classifier. For example, “Alternatively or additionally, the machine learning engine 108 may use a naïve Bayes classifier to label, classify, and/or categorize inputs.” (Wayne, [0035])

Regarding Mar’s disclosure, Mars teaches a method of retrieving a response template associated with the identified subject or domain, and replying to the query by sending a filled response template.  For example: “Accordingly, a context of the selected prior query may be obtained and used … to assist in generating an intelligible response to the … user query. For instance, the response data for the selected prior query may include a response templated that is filled with data derived based on the slot values of the prior query.” (Mars, [00109])

Regarding Bowie’s disclosure, Bowie teaches a method of filling a response template that deals with restricted or sensitive data, which portion of it may be limited redacted and etc.  For example: “There can be a set of rules for each item of restricted data ... in a database of restricted data. There can be a set of rules of how broadly content is redacted, such as for just the identified restricted data or for surrounding content... which can be in a template.” (Bowie, [0071]),  Also see Figure 7 for additional details.

Regarding Jawagal’s disclosure, Jawagal teaches a method of responding to user inquiry by the application of a machine comprehension model.  For example: “The candidate answers and the questions thus generated are provided to a machine comprehension model (MC) to train the MC model to identify an answer span to a given user query within a specified context. In an example, the MC model is trained on a generic dataset such as the Stanford Question Answer dataset (SQuAD) and including the candidate answers and the questions that were automatically generated.” (Jawagal, [0020])

Finally, regarding McRitchie’s disclosure, McRitchie teaches a method of determine readability of the filled response template in response to a query by identifying a confidence score in comparison with predetermined threshold value.  For example: “For the chatbot system, making the determination further includes calculating, for each template in the set of templates, a corresponding score based on a degree of match between the input utterance and the template.” (McRitchie [0008]), and (“In general, any intent that has a confidence score exceeding a threshold value (e.g., 70%) is treated as a candidate intent.” (McRitchie, [0077])

However, Pettinati, De Gaetano, Wayne, Mars, Bowie, Jawagal and McRitchie whether individually or in a reasonable combination does not teach the incorporation of the previously objected to but otherwise allowable subject matter from the cancelled claims 6, 13 and 20:  “removing portions of the filled response template which are not associated with the at least one of the identified subject or the identified domain, resulting in the at least a portion of the filled response template.”

Notwithstanding, said aforementioned teachings of Pettinati, De Gaetano, Wayne, Mars, Bowie, Jawagal and McRitchie are respectfully reconsidered and found to fail to teach or fairly suggest either individually or in a reasonable combination the presented limitations in independent Claim 1, as specifically amended and recited.
Similarly, regarding independent claims 9 and 16, although different in scope from claim 1 and each other, amended independent claims 9 and 16 recite features similar to those discussed above, therefore are found allowable for the same reasons as to claim 1.
Furthermore, dependent Claims 2-5, and 7-8 further limit allowable independent Claim 1 correspondingly, and thus they are also found allowable over the prior art of record by virtue of their dependency.  Similarly, dependent claims 10-12, and 14-15 further limit allowable independent claim 9 correspondingly, and thus they are also found allowable over the prior art of record by virtue of their dependency. Similarly, dependent claims 17-19 further limit allowable independent claim 16 correspondingly, and thus they are also found allowable over the prior art of record by virtue of their dependency.  

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Annunziata et al. (US Patent No.: US 10762114 B1) hereinafter as Annunziata already of record.  Annunziata discloses a method or system of content query in which question/intents are determined at login to see if permission has been previously been granted for.  “An ecosystem can be used for processing user questions and commands received via a conversational interface in a hierarchical permissioning manner. The questions and commands which a user is permissioned to ask/issue are determined at user logon. The ecosystem may be configured to access and return appropriate answers from a variety of sources, but only for questions which the user is permissioned to ask. In addition, the ecosystem can be configured to execute commands which may be received by the user via the conversational interface, but only for the commands which the user is permissioned to issue. The ecosystem may include a computer system configured to receive a text query representing a question asked from the user, score the questions which the user is permissioned to ask, select a high-scoring question, use an API to receive information responsive to the high-scoring question, and output the answer to the user.” (Annunziata, Abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip H Lam whose telephone number is (571) 272-1721.  The examiner can normally be reached 10a.m.-6:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHILIP H LAM/Examiner, Art Unit 2656                                                                                                                                                                                                        /EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656